DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claim amendments filed April 29, 2022.
Claim 12 has been cancelled by the Examiner as authorized by the Applicant’s representative.
Claims 1 and 11 have been amended by the Examiner as authorized by the Applicant’s representative.
Claims 1-11 and 13-20 have been presented for examination.
Claims 1-11 and 13-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bogdan Zinchenko on July 14, 2022.
The application has been amended as follows: 

1.	(Currently Amended)  A method for prioritizing the upload of vehicle map data by a central mapping unit, comprising:
	uploading vehicle map data transmitted by a plurality of connected vehicles in ascending order by a priority score, each connected vehicle registered with the central mapping unit, wherein the priority score is determined by calculating a weighted sum of scores based on a distance from a discrepancy, a road type, a discrepancy type, and a hazard type;
	storing the vehicle map data in ascending order by the priority score;
	analyzing the vehicle map data in ascending order by the priority score, wherein the analyzing includes:
		determining differences between the vehicle map data and map data of a central map to detect a discrepancy region;
		determining whether more information is needed to update the central map in the discrepancy region;
		when more information is needed, updating a central priority database to generate an updated priority list and immediately transmitting the updated priority list to those connected vehicles travelling in the discrepancy region;
		when no more information is needed, calculating a confidence score for updating the central map and determining whether the confidence score is greater than a threshold confidence score;
		when the confidence score equals or is greater than a threshold confidence score, updating the central map with the vehicle map data and transmitting an updated central map to the connected vehicles during a scheduled update; and
		when the confidence score is less than the threshold confidence score, storing the vehicle map data,
	wherein a set of discrepancy data having a high number is dropped when a vehicle memory is full and the vehicle memory is needed to store a set of discrepancy data having a lower number.

2.	(Original)  The method of claim 1, further comprising:
	updating the central priority list to give highest priority to data collected from the discrepancy region.

3.	(Original)  The method of claim 1, further comprising:
	updating the central priority list to give highest priority to data collected by at least one external sensor of a connected vehicle travelling in the discrepancy region. 

4.	(Original)  The method of claim 1, further comprising:
	updating the central priority database to give highest priority to data collected by at least one external sensor of a connected vehicle travelling in the discrepancy region, the at least one external sensor selected from the group including a camera, a LiDAR sensor, a radar sensor and a far infrared sensor.

5.	(Original)  The method of claim 1, further comprising:
	calculating a confidence score based on the priority order and a number of the connected vehicles which upload map data collected in the discrepancy region.

6.	(Original)  The method of claim 5, further comprising:
	selecting a confidence score threshold based on traffic volume in the discrepancy region, a type of roadway on which the connected vehicles are travelling and a type of discrepancy.

7.	(Original)  The method of claim 1, further comprising:
	transmitting the updated priority list over a cellular communication network.

8.	(Original)  The method of claim 1, further comprising:
	transmitting the updated central map to the connected vehicles during a scheduled update over a WiFi communications link.

9.	(Original)  The method of claim 1, further comprising:
	transmitting the updated priority list to the connected vehicles over an RF communications band owned by the central mapping unit.

10.	(Original)  The method of claim 1, further comprising:
	receiving a request to register a connected vehicle with the central mapping unit;
	registering the connected vehicle;
	transmitting a portion of the central map to the connected vehicle; and
	transmitting a priority list to the connected vehicle.

11.	(Currently Amended)  A method for prioritizing the upload of vehicle map data by a connected vehicle registered with a central mapping unit, comprising:
	receiving GPS position signals identifying the coordinates of the connected vehicle;
	comparing the coordinates to map data of a vehicle map;
	detecting differences between the coordinates and the map data;
	gathering sensor data by at least one vehicle external sensor;
	combining the differences and the sensor data to generate a set of discrepancy data;
	matching the set of discrepancy data to a vehicle priority list to determine a priority score, wherein the priority score is determined by calculating a weighted sum of scores based on a distance from a discrepancy, a road type, a discrepancy type, and a hazard type;
	when the priority score is a low number, forming a first data packet of the differences, sensor data and priority score and uploading the data packet to the central mapping unit; [[and]]
	when the priority score is not a low number, storing in vehicle memory the set of discrepancy data and the sensor data with the priority score; and
	dropping a set of discrepancy data having a high number when the vehicle memory is full and the vehicle memory is needed to store a set of discrepancy data having a lower number.

12.	(Canceled)  

13.	(Original)  The method of claim 11, further comprising:
	identifying that the vehicle has entered an area of high data connectivity;
	forming a second data packet from each set of discrepancy data and its priority score stored in the vehicle memory; and
	uploading the second data packet to the central mapping unit over a data connection during a scheduled update session.
	
14.	(Original)  The method of claim 11, further comprising:
	identifying nearby connected vehicles;
	transmitting requests to the nearby connected vehicles to share external sensor data of the discrepancy region;
	receiving the external sensor data from the nearby connected vehicles; and
	combining the external sensor data from the nearby connected vehicles with the discrepancy data.

15.	(Previously Presented)  A system for prioritizing the upload of connected vehicle map data, comprising:
	a central mapping unit including a central communication device, a central server, a central map, a registration database, a priority database and central memory;
	a plurality of connected vehicles, each connected vehicle registered with the central mapping unit, each connected vehicle including a vehicle map and a vehicle priority list;
	wherein the central server includes a first computing device operatively connected to the central communication device, the central map, the priority database, and the central memory,  the first computing device including a computer-readable medium comprising program instructions, executable by first processing circuitry, to cause the first processing circuitry to:
		upload vehicle map data transmitted by a plurality of connected vehicles in ascending order by a priority score;
		store the vehicle map data in ascending order by the priority score in the central memory;
		analyze the vehicle map data in ascending order by the priority score, wherein the analysis includes:
			determining differences between the vehicle map data and map data of a central map to detect a discrepancy region;
			determining whether more information is needed to update the central map in the discrepancy region;
			when more information is needed, updating the priority database to generate an updated priority list and immediately transmitting the updated priority list to those connected vehicles travelling in the discrepancy region:
			when no more information is needed, calculating a confidence score for updating the central map and determining whether the confidence score is greater than a threshold confidence score;
			when the confidence score equals or is greater than a threshold confidence score, updating the central map with the vehicle map data and transmitting an updated central map to the connected vehicles during a scheduled update; 
			when the confidence score is less than the threshold confidence score, storing the vehicle map data;
	each connected vehicle further including an onboard communications unit, a GPS antenna for receiving GPS position signals identifying the coordinates of the connected vehicle, at least one external sensor operatively configured to collect sensor data of an environment surrounding the connected vehicle;
	a second computing device operatively connected to the vehicle map, the vehicle priority list, an onboard communications unit, a vehicle memory, the GPS antenna and the at least one external sensor, the second computing device including a computer-readable medium comprising program instructions, executable by second processing circuitry, to cause the second processing circuitry to:
		compare the coordinates to map data of the vehicle map;
		detect differences between the coordinates and the map data;
		gather sensor data by at least one vehicle external sensor;
		combine the differences and the sensor data to generate a set of discrepancy data;
		match the set of discrepancy data to a vehicle priority list to determine a priority score, wherein the priority score is determined by calculating a weighted sum of scores based on a distance from a discrepancy, a road type, a discrepancy type, and a hazard type;
		when the priority score is a low number, form a first data packet of the differences, sensor data and priority score and upload the data packet to the central mapping unit; and
		when the priority score is not a low number, store in vehicle memory the set of discrepancy data and the sensor data with the priority score.

16.	(Original)  The system of claim 15, wherein the first processing circuitry is further configured to: 
	update the central priority database to give highest priority to data collected by at least one external sensor of a connected vehicle travelling in the discrepancy region, the at least one external sensor selected from the group including a camera, a LiDAR sensor, a radar sensor and a far infrared sensor.

17.	(Original)  The system of claim 15, wherein:
	the first processing circuitry is further configured to calculate a confidence score based on the priority order and a number of the connected vehicles which upload map data collected in the discrepancy region; and 
	a confidence score threshold is selected based on traffic volume in the discrepancy region, a type of roadway on which the connected vehicles are travelling and a type of discrepancy.

18.	(Original)  The system of claim 15, wherein the first processing circuitry is further configured to: 	transmit the updated priority list over a cellular communication network; and 
	transmit the updated central map to the connected vehicles during a scheduled update over a WiFi communications link.

19.	(Original)  The system of claim 15, wherein the second processing circuitry is further configured to drop a set of discrepancy data having a high number when the vehicle memory is full and the vehicle memory is needed to store a set of discrepancy data having a lower number.

20.	(Original)  The system of claim 15, wherein the second processing circuitry is further configured to:
	receive the updated priority list;
	collect external sensor data while travelling in the discrepancy region;
	match the external sensor data to the updated priority list; 
	assign an updated priority score from the updated priority list; and 
	upload the external sensor data with the updated priority score to the central mapping unit.

Response to Arguments
Applicant’s arguments, see, filed on April 29, 2022, with respect to 35 U.S.C. § 101 have been fully considered and are persuasive with regard to claims 15-20.  The 35 U.S.C. § 101 rejection for claims 15-20 has been withdrawn. 

Response to Amendment
Claims 1 and 11 have been amended to overcome the 35 U.S.C. §101 rejections. Dependent claims 2-10 and 12-14 further elaborate the limitations of claims 1 and 11, respectively. Accordingly, the rejection for claims 1-14 has been withdrawn.
The claims have been amended to overcome the 35 U.S.C. §§ 102 and 103 rejections. Accordingly, the rejections have been withdrawn.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present application describes a method and system for prioritizing the upload of vehicle map data by connected vehicles. The priority score is determined by calculating a weighted sum of individual scores based on a vehicle’s distance from a discrepancy, a road type, a discrepancy type, and a hazard type, wherein a discrepancy is the discrepancy between a vehicle map and the trajectory of the vehicle (e.g., in the occasion of an accident, construction change, lane change, detour, obstruction in roadway, pothole, vehicle velocity change, and the like), and a hazard may be an accident may be the result of the discrepancy (e.g., an accident, swerving, traffic, etc.). The present application further calculates a confidence score for updating a central map.
With respect to the pertinent prior art of record, Bailly (U.S. Patent Application Publication No. 20210004363) discloses “uploading vehicle map data transmitted by a plurality of connected vehicles in ascending order by a priority score, each connected vehicle registered with the central mapping unit” (see Bailly [0091] and [0189]), “storing the vehicle map data in ascending order by the priority score; analyzing the vehicle map data in ascending order by the priority score, wherein the analyzing includes: determining differences between the vehicle map data and map data of a central map to detect a discrepancy region” (see Bailly [0090], [0091], and [0094]), and “determining whether more information is needed to update the central map in the discrepancy region” (see Bailly [0102]), “when more information is needed, updating a central priority database to generate an updated priority list and immediately transmitting the updated priority list to those connected vehicles travelling in the discrepancy region” (see Bailly [0123]), “when no more information is needed, calculating a confidence score for updating the central map and determining whether the confidence score is greater than a threshold confidence score” (see Bailly [0171], [0174], and [0238]), “when the confidence score equals or is greater than a threshold confidence score, updating the central map with the vehicle map data and transmitting an updated central map to the connected vehicles during a scheduled update” (see Bailly [0174]), and “when the confidence score is less than the threshold confidence score, storing the vehicle map data” (see Bailly [0151], [0152], and [0238]). However, Bailly fails to teach “wherein the priority score is determined by calculating a weighted sum of scores based on a distance from a discrepancy, a road type, a discrepancy type, and a hazard type,” as recited in the independent claims.
Dahlback et al. (Patent ID No. WO2021001018A1) teaches selecting a confidence score threshold based on traffic volume in the discrepancy region, a type of roadway on which the connected vehicles are travelling and a type of discrepancy (see Dahlback Page 9 Lines 27-29). However, Dahlback does not teach “wherein the priority score is determined by calculating a weighted sum of scores based on a distance from a discrepancy, a road type, a discrepancy type, and a hazard type,” as recited in the independent claims.
Seo et al. (U.S. Patent Application Publication No. 20200090322) teaches “when a priority score s a low number, forming a first data packet of the differences, sensor data, and priority score and uploading the data packet to the central mapping unit” (see Seo [0038]). Seo also teaches “when the priority score is not a low number, storing in vehicle memory the set of discrepancy data and the sensor data with the priority score” (see Seo [0038]). Seo also teaches “forming a second data packet from each set of discrepancy data and its priority score stored in the vehicle memory” (see Seo [0038]). However, Seo fails to teach “wherein the priority score is determined by calculating a weighted sum of scores based on a distance from a discrepancy, a road type, a discrepancy type, and a hazard type,” as recited in the independent claims.
Usman et al. (U.S. Patent Application Publication No. 20210304018) teaches “dropping a set of discrepancy data having a high number when the vehicle memory is full and the vehicle memory is needed to store a set of discrepancy data having a lower number” (see Usman [0032]). Usman further teaches “an onboard communication unit” (see Usman [0074]). However, Usman fails to teach “wherein the priority score is determined by calculating a weighted sum of scores based on a distance from a discrepancy, a road type, a discrepancy type, and a hazard type,” as recited in the independent claims.
With respect to pertinent prior art found in a new search, Niewiadomski et al. (U.S. Patent Application Publication No. 20190293442) teaches “wherein the priority score is determined by calculating a weighted sum of scores based on a…road type…” (see Niewiadomski [0012] and [0053]). However, Niewiadomski fails to teach “wherein the priority score is determined by calculating a weighted sum of scores based on a distance from a discrepancy…a discrepancy type, and a hazard type,” as recited in the independent claims.
Dupre et al. (U.S. Patent Application Publication No. 20200110414) is additional pertinent prior art found in a new search. Dupre teaches “wherein the priority score is determined…based on…a discrepancy type, and a hazard type.” However, Dupre does not teach “calculating a weighted sum…based on a distance from a discrepancy…” as recited in the independent claims.
None of the prior art of record taken either together or in combination teach “wherein the priority score is determined by calculating a weighted sum of scores based on a distance from a discrepancy, a road type, a discrepancy type, and a hazard type,” as recited in independent claims 1, 11, and 15. For these reasons, the Applicant’s invention is distinguished over the prior art of record. Claims 1, 11, and 15 are thereby allowable. Dependent claims 2-9, 12-14, and 16-20 support the limitations of the independent claims and are also thereby allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326. The examiner can normally be reached Monday to Friday, 8:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.T.S./Patent Examiner, Art Unit 3662                                                                                                                                                                                                        
/IG T AN/Primary Examiner, Art Unit 3662